
	
		I
		111th CONGRESS
		2d Session
		H. R. 6000
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for criminal liability for the denial of
		  health care coverage of a treatment or an individual, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Thou Shalt Not Kill Thy Customers
			 Act.
		2.Criminal denial
			 of health care coverage
			(a)OffenseAny responsible officer or employee of an
			 insurance entity that engages in a denial of coverage under a health plan
			 offered by such entity in violation of the provisions of title XXVII of the
			 Public Health Service Act (including amendments to such Act made by the Patient
			 Protection and Affordable Care Act (Public Law 111–148)), and such insurance
			 entity, shall be fined in accordance with title 18, United States Code,
			 imprisoned for not more than one year, or both.
			(b)Enhanced penalty
			 if death resultsAny conduct
			 of any responsible officer or employee or insurance entity that subjects such
			 person or entity to a fine or imprisonment under subsection (a) shall also be
			 punishable as involuntary manslaughter under section 1112(b) of title 18,
			 United States Code, if the conduct for which the person or entity is fined or
			 imprisoned results in death.
			3.Identification
			 and report of instances of denial of health care treatment and
			 coverage
			(a)The Inspector
			 General of the Department of Health and Human Services shall establish an
			 Internet Web site and a toll-free telephone number to receive reports of
			 instances of denial of health care treatment or coverage by insurance entities
			 for investigation of such reports.
			(b)Such toll-free
			 telephone number shall be operated in a similar manner to the toll-free
			 telephone number described in subsection (c)(4) of section 1804 of the Social
			 Security Act (42 U.S.C. 1395b–2).
			(c)The Inspector
			 General shall report to the Attorney General for further investigation and
			 prosecution all such instances for which the Inspector General determines
			 sufficient evidence exists of a violation described in section 2(a) by an
			 insurance entity or responsible officer or employee of such entity.
			4.Sense of
			 CongressIt is the sense of
			 the Congress that each State should, through the State insurance commissioner
			 or State official responsbile for the regulation of insurance in such State,
			 thoroughly investigate violations of this Act by any insurance entity or
			 responsible officer or employee of such entity.
		5.DefinitionsIn this Act:
			(1)The term
			 denial of coverage means, with respect to a health plan offered by
			 an insurance entity—
				(A)in the case of an
			 individual enrolled in or benefitting from such plan, denying coverage of or
			 care for a treatment for such individual; or
				(B)in the case of an
			 individual seeking enrollment in or benefit from such plan, the denial of
			 coverage of or care for such individual under such plan.
				(2)The term insurance entity
			 means a group health plan or a health insurance issuer offering group or
			 individual health insurance coverage (as such terms are defined in section 2791
			 of the Public Health Service Act (42 U.S.C. 300gg–91)).
			(3)The term responsible officer or
			 employee means any director, officer, employee, or agent of an insurance
			 entity who engages in any of the following conduct:
				(A)Making a decision to deny coverage or
			 care.
				(B)Designing the
			 institutional policies of the insurance entity that resulted in the denial of
			 coverage or care.
				(C)Materially
			 influencing the policy or decision to deny coverage or care.
				(D)Any other conduct
			 that constitutes an offense under this Act, including any related offense under
			 section 2 of title 18, United States Code.
				
